GAYNOR, J.
By chapter 729, p. 2059, of the Laws of 1905 provisions were added to the tax law by which mortgages on real estate were taxed one-half of one per cent, annually, and exempted from taxation by local authorities (Tax Law, art. 14).. By chapter 532, p. 1448». of the Laws of 1906 this scheme was superseded by provisions whidb substituted a recording tax on mortgages thereafter to be made, and; exempting all mortgages so taxed from taxation by local authorities» The provisions for the tax of one-half of one per cent, on previous-mortgages was dropped, and no other tax was prescribed in its stead.. This left such mortgages subject to general taxation under sections 2' and 3 of the tax law, which include mortgages in the enumeration of taxable property. The contention that this is unconstitutional for impairing a contract between the state' and individuals by the said, act off 1905 is based on nothing and requires no discussion.
The judgment should be affirmed, with costs. All concur^